DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
d1, d2, d1’, and d2’ mentioned in ¶75-76 of the specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites the limitation “a proximity sensor of claim 1.” Unless the Applicant is referring to a proximity sensor not mentioned in any of the previous claims, this should be “the proximity sensor of claim 1,” since claim 23 is dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 11, 14, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobs et al. (U.S. Patent No. 10705221 B2).

Regarding claim 1, Jacobs teaches a proximity sensor, comprising: a light emitter (E1) configured to irradiate light to a target (O1/O3) to be inspected (see figure 2, light emitter E1 emitting light towards objects O1 and/or O3; and abstract, An optical proximity sensor arrangement comprises a first sensor unit with a first emitter and a first detector and a second sensor unit with a second emitter and/or a second detector); a first light receiver (D1) having a first crosstalk characteristic, configured to detect an external reflected light from a target (O1) to 

Regarding claim 2, Jacobs teaches the proximity sensor of claim 1, further comprising a first light shielding wall (B) configured to shield an internal reflected light and an internal leaked light toward the second light receiver (see figure 2, light barrier element B (i.e. shielding wall) blocking second detector D2; and col. 7, lines 58-61, By means of the light barrier element, optical crosstalk between the first and the second sensor unit may further be decreased and the signal-to-noise ratio of the sensor arrangement may consequently further be increased).

Regarding claim 5, Jacobs teaches the proximity sensor of claim 1, wherein a distance between the second light receiver (D2) and the light emitter (E1) is greater than a distance between the first light receiver (D1) and the light emitter (E1) (see figure 2, distance between emitter E1 and first detector D1 being DS1 and distance between emitter E1 and second detector D2 being DS3).

Regarding claim 6, Jacobs teaches the proximity sensor of claim 1, wherein the light emitter (E1) is a vertical cavity surface emitting LASER (VCSEL) (col. 7, lines 62-67, the first and/or the second emitter is implemented as a light emitting diode, LED, an infrared emitting diode, IRED or IRLED, a vertical-cavity surface-emitting laser, VCSEL, in particular an infrared emitting VCSEL or a laser, in particular an infrared laser).

Regarding claim 11, Jacobs teaches the proximity sensor of claim 1, wherein the light emitter (E1) and the first light receiver (D1) are formed on a same chip (see figure 2, first emitter E1 and first detector D1 on same sensor unit SU1 (i.e. chip/integrated circuit IC), col. 12, lines 35-39, col. 6, lines 39-42).

Regarding claim 14, Jacobs teaches the proximity sensor of claim 1, wherein the first detection region (R1) is in a range from 0cm to 5cm (col. 10, lines 33-37, The first detection range R1 is defined by a first minimum detection distance indicated by the head of the arrow R1 pointing to the cover plate CP and a first maximum detection distance indicated by the head of the arrow R1 pointing away from the cover plate CP; and col. 11, lines 64-67, the first maximum detection distance may lie below 5 cm, for example at approximately 3 cm, while the second maximum detection distance may for example lie between 5 cm and 10 cm, for example at approximately 8 cm) and the second detection region (R3) is in a range from 3cm to 60cm (col. 13, lines 31-35, The third detection range R3 is defined by a third minimum detection distance indicated by the head of the arrow R3 pointing to the cover plate CP and a third maximum detection distance indicated by the head of the arrow R3 pointing away from the cover plate CP; and col. 13 lines 62-64, the third maximum detection distance may be equal or approximately equal to the second maximum detection distance, col. 13, lines 62-64, the second maximum detection distance may for example lie between 5 cm and 10 cm, for example at approximately 8 cm, col. 11, lines 64-67).

Regarding claim 21, Jacobs teaches the proximity sensor of claim 1, wherein a distance d1 is between the light emitter (E1) and an edge of the first light receiver (D1) on a side proximal to A distance between the first emitter active area AE1 and the first detector active area AD1 is given by a first distance DS1. The first distance DS1 may for example lie in the order of several millimeters, for example 1 to 5 mm, for example 2 to 3 mm; and col. 12, lines 58-63, A distance between the first emitter active area AE1 and the second detector active area AD2 is given by a third distance DS3 being greater than the first distance DS1. For example, the third distance DS3 may lie in the order of several centimeters, for example 1 to 5 cm, for example 2 to 3 cm, where DS3/DS1 = 5cm/.5cm = 10, greater than 3).

Regarding claim 22, Jacobs teaches the proximity sensor of claim 1, wherein a distance d1' is between the light emitter (E1) and an edge of the first light receiver (D1) on a side opposite to the light emitter (E1), a distance d2' is between the light emitter (E1) and an edge of the second light receiver (D2) on a side opposite to the light emitter (E1), wherein a ratio d2'/d1' (DS3/DS1) is less than 12 (col. 9, lines 31-35, A distance between the first emitter active area AE1 and the first detector active area AD1 is given by a first distance DS1. The first distance DS1 may for example lie in the order of several millimeters, for example 1 to 5 mm, for example 2 to 3 mm; and col. 12, lines 58-63, A distance between the first emitter active area AE1 and the second detector active area AD2 is given by a third distance DS3 being greater than the first distance DS1. For example, the third distance DS3 may lie in the order of several centimeters, for example 1 to 5 cm, for example 2 to 3 cm, where DS3/DS1 = 5cm/.5cm = 10, less than 12).

Regarding claim 23, Jacobs teaches an electronic device, comprising: a proximity sensor of claim 1 (abstract, An optical proximity sensor arrangement comprises a first sensor unit with a first emitter and a first detector and a second sensor unit with a second emitter and/or a second detector); and a casing comprising a transmissive window (CP) facing the proximity sensor (see figure 2, cover plate CP).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. Patent No. 10705221 B2) in view of Gimpel et al. (USPGPub 20170168144 A1).

Regarding claim 3, Jacobs teaches a first light receiver (see figure 2, first detector D1). However, Jacobs fails to explicitly teach a second light shielding wall configured to reduce an internal reflected light and an internal leaked light toward the first light receiver.
	However, Gimpel teaches a second light shielding wall (60/58) configured to reduce an internal reflected light and an internal leaked light toward the first light receiver (34a) (see figure 7, each light receiving element 34a having light guide elements 60; and ¶61, Additional light guide elements 60 can also be provided between the aperture elements 58 and the light receiving elements 34a so that the light of the remitted light beams 30 is guided without light losses or optical cross-talk from the aperture element 58 to the light receiving element 34a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs to incorporate the teachings of Gimpel to further include additional light shielding walls in order to provide extra protection from reflected light causing errors in the received data like ghost images, flares, etc.. 

Regarding claim 4, Jacobs teaches a transmissive window (CP), a first light receiver (D1) and a second light receiver (D2) (see figure 2). However, Jacobs fails to explicitly teach wherein a distance between the second light receiver and a transmissive window is greater than a distance between the first light receiver and the transmissive window.
	However, Gimpel teaches wherein a distance between the second light receiver (34a disposed on 54a) and a transmissive window (32) is greater than a distance between the first light receiver (34a disposed on 54b) and the transmissive window (32) (see figure 4, light receiving elements 34a disposed on surface 54a (i.e. second light receivers) are further away from receiving optics 32 (i.e. transmissive window) than the light receiving elements 34a disposed on surface 54b (i.e. first light receivers)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs to incorporate the teachings of Gimpel to further 

Regarding claim 9, Jacobs teaches a proximity sensor (abstract, An optical proximity sensor arrangement comprises a first sensor unit with a first emitter and a first detector and a second sensor unit with a second emitter and/or a second detector). However, Jacobs fails to explicitly teach wherein the proximity sensor detects whether a target to be inspected exists within the second detection region by time-of-flight (TOF) method.
	However, Gimpel teaches wherein the proximity sensor detects whether a target to be inspected exists within the second detection region by time-of-flight (TOF) method (claim 12, the evaluation unit (46) is configured to determine a distance of the object from a light time of flight between transmitting the light beams and receiving the remitted light beams).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs to incorporate the teachings of Gimpel to further include evaluating the data by time-of-flight because the sensor thus becomes a distance-measuring sensor, [while alternatively], only the presence of an object is detected (Gimpel, ¶27). 

Regarding claim 15, Jacobs teaches a light shielding wall (B) and a first light receiver (D1). However, Jacobs fails to explicitly teach wherein the first light shielding wall is disposed at a position above an upper surface of the first light receiver.
	However, Gimpel teaches wherein the first light shielding wall (60) is disposed at a position above an upper surface of the first light receiver (see figure 7, all light guide elements 60 (i.e. light shields) are disposed above light receiving elements 34a).


Regarding claim 16, Jacobs teaches a second light receiver (D2) and a first light receiver (D1). However, Jacobs fails to explicitly teach wherein the second light receiver is disposed at a position below a lower surface of the first light receiver.
	However, Gimpel teaches wherein the second light receiver (34a disposed on 54a) is disposed at a position below a lower surface of the first light receiver (see figure 4, peripheral light receiving elements 34a (i.e. second light receiver) on surface 54a are lower than the central light receiving elements 34a (i.e. first light receiver) on surface 54b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs to incorporate the teachings of Gimpel to further include a difference in height between the different sensors because, as mentioned in ¶5-11 of Gimpel, this allows for the individual sensing of a plurality of light beams without the manufacturing cost and errors of shaped lenses.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. Patent No. 10705221 B2) in view of Taminaga et al. (JP 2007121116 A).

Regarding claim 7, Jacobs teaches a second light receiver (D2) and a first light receiver (D1). However, Jacobs fails to explicitly teach wherein an output accumulation time of the second light receiver is longer than an output accumulation time of the first light receiver.
Further, in the optical ranging device of one embodiment, when two of the above units are the first unit and the second unit and the switching time of the first unit is T, the switching time of the second unit is T. It is characterized by being 2T or more).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs to incorporate the teachings of Taminaga to further include different accumulation output times because [a]ccording to the optical distance measuring device of the above embodiment, since the switching time of the second unit is more than twice that of the first unit, the second unit can detect the light receiving intensity from the object to be measured, so that the first unit can be detected. It is possible to effectively normalize the output of the light with the light receiving intensity, and it is possible to measure the distance accurately (Taminaga, ¶49).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. Patent No. 10705221 B2) in view of Hsu (U.S. Patent No. 10481670 B2).

Regarding claim 8, Jacobs teaches a second light receiver (D2) and a first light receiver (D1). However, Jacobs fails to explicitly teach wherein a number of times of output accumulation of the second light receiver is greater than a number of times of output accumulation of the first light receiver.
	However, Hsu teaches wherein a number of times of output accumulation of the second light receiver (320) is greater than a number of times of output accumulation of the first light receiver (315) (claim 1, An electronic device, comprising: a sensing system having a first sensing device, for selectively detecting an object to generate a first detection result at a first frequency, wherein the first detection result indicates a state of motion of the object; a second sensing device for selectively detecting the object to generate a second detection result at a second frequency that is not lower than the first frequency; and see figure 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs to incorporate the teachings of Hsu to further include different frequencies of output accumulation because if the auxiliary sensing device is operated at the high frequency to detect, it will not miss the state of motion of the object easily such that the re-activated time can be shortened. As a result, the user will not feel the delay of the re-activation (Hsu, col. 6, lines 3-7). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. Patent No. 10705221 B2) in view of Chen (USPGPub 20180164409 A1).

Regarding claim 10, Jacobs teaches a light emitter (E1), a first light receiver (D1), and a second light receiver (D2). However, Jacobs fails to explicitly teach wherein the light emitter, the first light receiver, and the second light receiver are respectively formed on different chips individually.
	However, the embodiment in figure 8 of Chen teaches wherein the first light receiver (4311) and the second light receiver (4511) are respectively formed on different chips individually (see figure 8, first detection surface 4311 (i.e. first light receiver) disposed on chip 43, second detection surface 4511 (i.e. second light receiver) disposed on chip 45, and light emitter 42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs to incorporate the teachings of the embodiment shown in figure 8 of Chen to further include the two receivers located on separate chips shifting the position of the detectors onto separate chips would not modify the operation of the device 
	However, the embodiment shown in figure 4 of Chen teaches the light emitter (32) being on a separate chip as well (see figure 4, light emitting chip 32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs and the embodiment shown in figure 8 of Chen to incorporate the teachings of the embodiment shown in figure 4 of Chen to further include a light emitter that is also a chip because light emitting chips have improved thermal resistance, a larger cooling area, better lighting effect, and greater light efficiency. 

Claims 12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. Patent No. 10705221 B2) in view of Peng (U.S. Patent No. 8716722 B2).

Regarding claim 12, Jacobs teaches a first light receiver (D1) and a second light receiver (D2) (see figure 2). However, Jacobs fails to explicitly teach wherein the first light receiver and the second light receiver are formed on a same chip.
	However, Peng teaches wherein the first light receiver (262) and the second light receiver (264) are formed on a same chip (26) (see figure 2(b), light sensing unit 262 and proximity sensing unit 264 located on the photosensor chip 26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs to incorporate the teachings of Peng because shifting the positions of the detectors onto the same chip would not modify the operation of the device (see MPEP 2144.04 (VI)(C)).

Regarding claim 17, Jacobs teaches a second light receiver (D2) and a light shielding wall (B). However, Jacobs fails to explicitly teach wherein the second light receiver is disposed at a position below a lower surface of the first light shielding wall. 8716
	However, Peng teaches wherein the second light receiver (264) is disposed at a position below a lower surface of the first light shielding wall (30) (see figure 2(b), the reflective surface 30 (i.e. light shielding wall) disposed near the light emitting chip 24 is above the second light receiver 264).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs to incorporate the teachings of Peng to further include a light shielding wall disposed above the second light receiver in order to protect the sensor from reflected light causing errors in the received data like ghost images, flares, etc..

Regarding claim 18, Jacobs as modified by Peng teaches the proximity sensor of claim 17, wherein the lower surface of the first light shielding wall (Peng, 30) is in contact with an upper surface of a chip (Peng, 26) with the second light receiver (Peng, 264) disposed thereon (Peng, see figure 2(b), reflective surface 30 (i.e. light shielding wall) is in contact with photosensor chip 26 containing sensor 264).

Regarding claim 20, Jacobs as modified by Peng teaches the proximity sensor of claim 18, wherein a chip with the light emitter (Jacobs E1 and Peng 24) formed thereon, a structural member (Peng 22) with the first light shielding wall (Jacobs B and Peng 30) formed thereon, and the chip (Jacobs SU2 and Peng 26) with the second light receiver (Jacobs D2 and Peng 264) disposed thereon vertically overlaps from a cross-sectional view (Peng, see figure 2(b), light emitting chip 24, reflective surface 30 (i.e. light shielding wall), and photosensor chip 26 are overlapping vertically).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. Patent No. 10705221 B2) in view of Harris et al. (U.S. Patent No. 7604981 B1).

Regarding claim 13, Jacobs teaches a light emitter (E1), a first light receiver (D1), and a second light receiver (D2). However, Jacobs fails to explicitly teach wherein the light emitter, the first light receiver and the second light receiver are formed on a same chip.
	However, Harris teaches wherein the light emitter (120), the first light receiver (170) and the second light receiver (see col. 8) are formed on a same chip (col. 8, lines 48-61, The example filter/optical-detector 130 of FIG. 1 includes at least one optical-detector 170 coupled to the substrate surface 115 in proximity to the excitation source 120, and arranged in a common plane with excitation source 120. In one implementation, light scattered and/or reflected back into the optical-detector 170 (e.g., not only from an associate light source, but also from adjacent light sources) is filtered by filter 160 to attenuate and/or block electromagnetic radiation at the detector surface. This scattering/reflecting of light may result from placing an optical-detector in relatively close proximity to a light emitter (i.e., emitter 120), arranging the optical-detector and light emitter in a planar array, and/or using a plurality of such detector-emitter arrangements together on a single chip).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs to incorporate the teachings of Harris to further include all of the above elements on the same chip because shifting the position of the above elements onto the same chip would not modify the operation of the device (see MPEP 2144.04 (VI)(C)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. Patent No. 10705221 B2) in view of Peng (U.S. Patent No. 8716722 B2) as applied to claim 18 above, and further in view of Chen (USPGPub 20180164409 A1). 

Regarding claim 19, Jacobs as modified by Peng teaches a first light receiver (Jacobs D1 and Peng 262), a light shielding wall (Jacobs B and Peng 30), and a second light receiver (Jacobs D2 and Peng 264). However, the combination fails to explicitly teach wherein a chip with the first light receiver formed thereon, a structural member with the first light shielding wall formed thereon, and the chip with the second light receiver disposed thereon vertically overlaps from a cross-sectional view.
	However, Chen teaches wherein a chip (45) with the first light receiver (4511) formed thereon, a structural member (41) with the first light shielding wall (44) formed thereon, and the chip (43) with the second light receiver (4311) disposed thereon vertically overlaps from a cross-sectional view (see figure 8, first detection surface 4311 (i.e. first light receiver) disposed on chip 43, second detection surface 4511 (i.e. second light receiver) disposed on chip 45, and barrier 44 disposed on substrate 41 vertically overlap).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs and Peng to incorporate the teachings of Chen to further include stacking the elements mentioned above because doing so would not modify the operation of the device (see MPEP 2144.04 (VI)(C)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878